     Case 3:20-cv-01386-BEN-JLB Document 7 Filed 08/12/20 PageID.19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KNEALY PETERSEN,                                  Case No.: 3:20-cv-01386-BEN-JLB
12                                    Plaintiff,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION FOR EXTENSION OF
                                                       TIME FOR DEFENDANTS TO
14   LIFE INSURANCE COMPANY OF
                                                       RESPOND TO COMPLAINT
     NORTH AMERICA,
15
                                    Defendant.         [Doc. 6]
16
17
18         The Parties jointly move for the first time to extend the time for Defendant Life

19   Insurance Company of North America to respond to the Complaint filed on July 21, 2020.

20   The Court has reviewed the motion and finds good cause to grant the motion exists. The

21   joint motion is hereby GRANTED. Defendant Life Insurance Company of North America

22   shall respond to the Complaint on or before September 18, 2020.

23         IT IS SO ORDERED.

24
25   Date: August 12, 2020                         __________________________________
                                                   HON. ROGER T. BENITEZ
26                                                 United States District Judge
27
28
                                                   1
                                                                           3:20-cv-01386-BEN-JLB
